[Cite as State v. Small, 2022-Ohio-636.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 2021-CA-30
                                                  :
 v.                                               :   Trial Court Case No. 2021-CR-1
                                                  :
 ABBY SMALL                                       :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                            ...........

                                            OPINION

                               Rendered on the 4th day of March, 2022.

                                            ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

HILARY J. LERMAN, Atty. Reg. No. 0029975, 249 Wyoming Street, Dayton, Ohio 45409
     Attorney for Defendant-Appellant

                                           .............




WELBAUM, J.
                                                                                        -2-




       {¶ 1} Defendant-appellant, Abby Small, appeals from her conviction in the Clark

County Court of Common Pleas after she pled guilty to one count of failure to comply with

the order or signal of a police officer. Specifically, she challenges her 30-month prison

sentence. For the reasons outlined below, the judgment of the trial court will be affirmed.



                           Facts and Course of Proceedings

       {¶ 2} On January 5, 2021, a Clark County grand jury returned an indictment

charging Small with one count of failure to comply with the order or signal of a police

officer in violation of R.C. 2921.331(B) and 2921.331(C)(5), a felony of the third degree.

The charge stemmed from Small’s fleeing the scene of a traffic stop after a trooper with

the Ohio State Highway Patrol pulled her over for speeding. As the trooper approached

Small’s vehicle, Small sped away and drove over 100 miles per hour while weaving in

and out of traffic. The trooper terminated the pursuit of Small due to safety concerns;

however, a short time later, Small crashed her vehicle into an embankment on the side

of the roadway. No other vehicles were involved in the accident, but the collision did

cause Small to sustain injuries that required her hospitalization.

       {¶ 3} Small pled guilty to the indicted charge in exchange for the State

recommendation that the trial court sentence her to a term of community control

sanctions. The trial court accepted Small’s guilty plea and ordered the preparation of a

presentence investigation report for sentencing. Small’s sentencing hearing then took

place on May 6, 2021.

       {¶ 4} During the sentencing hearing, the trial court expressed its concern with
                                                                                         -3-


Small’s response to law enforcement when she was stopped.              Before imposing a

sentence, the trial court noted that Small had admitted to driving 130 miles per hour during

the offense. The trial court also considered Small’s criminal history, which included two

misdemeanor offenses in 2018 for failure to comply with the order and signal of a police

officer and falsification, and two misdemeanor offenses in 2020 for resisting arrest and

child endangering. The trial court further considered the fact that Small was “essentially

on probation” at the time she committed the offense in question. Specifically, Small’s jail

term for child endangering had been suspended on the condition that she not violate any

laws for two years, and the instant offense occurred before the two-year period had

expired.

       {¶ 5} After the foregoing considerations, the trial court sentenced Small to 30

months in prison and suspended Small’s driver’s license for 10 years.           Small now

appeals, raising two assignments of error for review.



                        First and Second Assignments of Error

       {¶ 6} Under her first assignment of error, Small claims that the trial court abused

its discretion by sentencing her to 30 months in prison. Under her second assignment

of error, Small claims that the 30-month prison sentence was against the manifest weight

of the evidence. Neither of Small’s arguments reflect the appropriate appellate standard

of review for felony sentences.

       {¶ 7} When reviewing felony sentences, appellate courts must apply the standard

of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 7. Under that statute, an appellate court may increase,
                                                                                         -4-


reduce, or modify a sentence, or it may vacate the sentence and remand for resentencing,

only if it clearly and convincingly finds either: (1) the record does not support the

sentencing court’s findings under certain enumerated statutes, or (2) the sentence is

otherwise contrary to law. Id. at ¶ 9, citing R.C. 2953.08(G)(2).

       {¶ 8} Here, the trial court was not required to make any findings under the relevant

statutes enumerated in R.C. 2953.08(G)(2).         Therefore, Small’s sentence may be

modified or vacated on appeal only if the sentence is clearly and convincingly contrary to

law. “ ‘[C]ontrary to law’ means that a sentencing decision manifestly ignores an issue

or factor which a statute requires a court to consider.” (Citation omitted.) State v.

Lofton, 2d Dist. Montgomery No. 19852, 2004-Ohio-169, ¶ 11.             For example, “[a]

sentence is contrary to law when it does not fall within the statutory range for the offense

or if the trial court fails to consider the purposes and principles of felony sentencing set

forth in R.C. 2929.11 and the sentencing factors set forth in R.C. 2929.12.” (Citation

omitted.) State v. Brown, 2017-Ohio-8416, 99 N.E.3d 1135, ¶ 74 (2d Dist.).

       {¶ 9} “The trial court [however] has full discretion to impose any sentence within

the authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than minimum sentences.” (Citation omitted.)

State v. King, 2013-Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.).          Therefore, “when

making a felony sentencing decision, a trial court must consider the R.C. 2929.11

purposes of felony sentencing and the R.C. 2929.12 felony sentencing factors, but there

is no requirement for the trial court to make any on-the-record findings regarding R.C.

2929.11 and R.C. 2929.12.” State v. Benedict, 2d Dist. Greene No. 2020-CA-25, 2021-

Ohio-966, ¶ 8.
                                                                                           -5-


       {¶ 10} As a further matter, R.C. 2953.08(G)(2)(b) “does not provide a basis for an

appellate court to modify or vacate a sentence based on its view that the sentence is not

supported by the record under R.C. 2929.11 and 2929.12.” State v. Jones, 163 Ohio

St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. Therefore, “[w]hen reviewing felony

sentences that are imposed solely after considering the factors in R.C. 2929.11 and R.C.

2929.12, we do not analyze whether those sentences are unsupported by the record.”

State v. McDaniel, 2d Dist. Darke No. 2020-CA-3, 2021-Ohio-1519, ¶ 11, citing State v.

Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18; Jones at ¶ 26-29. Instead,

“[w]e simply must determine whether those sentences are contrary to law,” Dorsey at

¶ 18, as we are “preclude[ed from] second-guessing a sentence imposed by a trial court

based on its weighing of the considerations in R.C. 2929.11 and 2929.12.” State v.

Toles, Ohio Slip Opinion No. 2021-Ohio-3531, __ N.E.3d __, ¶ 10.

       {¶ 11} In this case, the record establishes that Small’s 30-month prison sentence

is not contrary to law; the sentence is within the authorized statutory range for third degree

felonies, see R.C. 2929.14(A)(3)(b), and the record establishes that the trial court

considered the factors under R.C. 2929.11 and R.C. 2929.12 before imposing its

sentence.   See Judgment Entry of Conviction (May 6, 2021), p.1.            There is simply

nothing in the record indicating that the trial court manifestly ignored an issue or factor

that it was statutorily required to consider before sentencing Small.

       {¶ 12} This holds true even though the trial court did not mention its considerations

under R.C. 2929.11 and R.C. 2929.12 at the sentencing hearing. It is well established

that “[a] defendant’s sentence is not contrary to law when the trial court expressly states

in its sentencing entry that it has considered the principles and purposes of sentencing in
                                                                                        -6-


R.C. 2929.11 and the seriousness and recidivism factors in R.C. 2929.12, but neglects to

mention those statutes at the sentencing hearing.” State v. Anderson, 2d Dist. Clark No.

2019-CA-80, 2020-Ohio-4083, ¶ 21, citing State v. Battle, 2d Dist. Clark No. 2014-CA-5,

2014-Ohio-4502, ¶ 15, citing State v. Miller, 2d Dist. Clark No. 09-CA-28, 2010-Ohio-

2138, ¶ 43. “It is enough that the record demonstrates that the trial court considered

R.C. 2929.11 and R.C. 2929.12 prior to imposing its sentence.” State v. Trent, 2d Dist.

Clark No. 2020-CA-61, 2021-Ohio-3698, ¶ 15. As previously discussed, the record of

the sentencing entry establishes that the trial court made all the required considerations.

       {¶ 13} Because the trial court did not manifestly ignore an issue or factor that it

was statutorily required to consider at sentencing, the 30 month-prison sentence imposed

by the trial court is not clearly and convincingly contrary to law.     Therefore, for the

reasons outlined above, Small’s 30-month prison sentence may not be disturbed by this

court on appeal. Accordingly, Small’s first and second assignments of error lack merit

and are overruled.



                                       Conclusion

       {¶ 14} Having overruled all of Small’s assignments of error, the judgment of the

trial court is affirmed.

                                     .............

TUCKER, P.J. and LEWIS, J., concur.



Copies sent to:

Ian A. Richardson
Hilary J. Lerman
                            -7-


Hon. Douglas M. Rastatter